Dismiss and Opinion Filed July 12, 2013




                                                          S
                                                        In The
                                                  Court of Appeals
                                           Fifth District of Texas at Dallas

                                                      No. 05-13-00904-CR

                                           REGINALD NOBLE, Appellant
                                                      V.
                                          THE STATE OF TEXAS, Appellee

                               On Appeal from the Criminal District Court No. 4
                                            Dallas County, Texas
                                    Trial Court Cause No. F00-50025-K

                                         MEMORANDUM OPINION
                                    Before Justices O'Neill, Francis, and Fillmore
                                             Opinion by Justice Francis
          Reginald Noble was convicted of aggravated sexual assault of a child and was sentenced

to life in prison. Appellant’s conviction was affirmed on direct appeal. Noble v. State, No. 08-

01-00035-CR, 2002 WL 221886 (Tex. App.––El Paso Feb. 14, 2002, pet. ref’d) (not designated

for publication).1 The Court now has appellant’s pro se “amended motion for leave to file notice

of appeal in rule 26.2, rule 26.3, and rule 25.2(b).” Attached to the document are other pro se

documents, including an “amended motion for leave to file writ of mandamus under Tex. R.

App. 72.1 and 72.2”; “amended motion for leave to file for forensic D.N.A. testing under chapter

64, art. 64.01(c)(2)”; “amended motion for leave to file brief for an oral argument in rule

38.1(h)”; and correspondence indicating appellant also wishes to file a bill of review.

     1
       The appeal, originally filed in this Court and docketed as cause no. 05-00-02050-CR, was transferred to the El Paso Court of Appeals
under a docket equalization order of the Texas Supreme Court.
       Appellant’s June 21, 2013 notice of appeal is untimely as to his 2000 conviction and this

Court has no authority to grant appellant an out-of-time appeal. See TEX. R. APP. P. 26.2(a);

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).        Moreover, Texas

Rule of Appellate Procedure 72 governs original proceedings filed in the Texas Court of

Criminal Appeals; original proceedings filed in this Court are governed by rule 52. See TEX. R.

APP. P. 52, 72. Finally, this is not the proper Court in which to file a motion for post-conviction

DNA testing under chapter 64. See TEX. CODE CRIM. P. ANN. arts. 64.01–.05 (West 2006 &

Supp. 2012).

       We dismiss the appeal for want of jurisdiction.




                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130904F.U05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

REGINALD NOBLE, Appellant                          On Appeal from the Criminal District Court
                                                   No. 4, Dallas County, Texas
No. 05-13-00904-CR        V.                       Trial Court Cause No. F00-50025-K.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices O’Neill and Fillmore participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered July 12, 2013




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –3–